Citation Nr: 0310222	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  94-41747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a rating of total disability 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





REMAND

The veteran served on active duty from July 1967 to June 
1971, and from March 1972 to January 1982.  This case comes 
to the Board of Veterans' Appeals (Board) from an April 1993 
RO decision which terminated a TDIU rating based on service-
connected disability.  The veteran appeals for restoration of 
a TDIU rating.  The Board remanded the case to the RO in 
March 1997 and August 1998 for additional development.  

In November 2002, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook additional 
development of the evidence on the issue on appeal.  The 
development has been completed.  However, that regulation 
which permitted the Board to develop evidence was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  In view of this, the case must be remanded for the 
following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claim for restoration of a TDIU 
rating, with particular attention to 
evidence received since the last 
supplemental statement of the case.  If 
the claim is denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


